Opinion
Per Curiam:
The record is remanded to the court below with directions to hold a full evidentiary hearing on the circumstances of appellant’s failure to file post-trial motions. If the lower court shall find that appellant did knowingly and intelligently waive his right to file post-trial motions, it shall enter an order to that effect. If the court should find that he did not understandingly and intelligently waive Ms right to file post-trial motions, it shall permit appellant to file such motions mine pro tunc. If such motions are denied, it shall permit appellant to file an appeal nunc pro tunc from the judgment of sentence. Commonwealth v. Grillo, 208 Pa. Superior Ct. 444, 222 A. 2d 427 (1966).